Citation Nr: 0721406	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-38 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether debt resulting from the overpayment of VA 
compensation benefits was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a decision of the Detroit, Michigan, Regional 
Office (RO), of the Department of Veterans Affairs (VA).  A 
video conference hearing was held before the undersigned 
Veterans Law Judge at the RO in May 2006.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal is whether a debt was validly created by 
the overpayment of nonservice-connected pension benefits.  At 
the time of the hearing before the undersigned, the debt was 
estimated to be in the amount of $24,608.00 (US dollars).  
Per Schaper v. Derwinski, 1 Vet. App. 430 (1991), the Board 
must make a decision as to whether the amount of the debt is 
correct and lawful.  See also VAOPGCPREC 6-98 (Apr. 24, 
1998).

The evidence in this case indicates that the overpayment of 
pension in question was created because the veteran received 
income from the US Postal Service and St. Gregory the Great 
Catholic Church for the year 2000.  The record suggests that 
the VA carried the same income forward through 2002.  

In June 2004, the RO advised the veteran that it had learned 
that the veteran had been receiving income in 2000 and 2001.  
On the basis of this information, the RO concluded that the 
veteran had been overpaid in the amount of $11,809.00 (US 
dollars).  The RO further determined that a waiver was not 
appropriate because the veteran had "willfully and 
intentionally failed to disclose facts about [his] income in 
order to receive VA pension benefits."  

Six months later, in January 2005, the RO sent the veteran a 
letter concerning a proposed payment plan to reduce his debt 
to the VA.  In that letter, the RO informed the veteran that 
it would assume that the veteran received wages in 2002, 
2003, and 2004 in the amount of $9,704.00 (US dollars) - the 
amount received in 2001.  As a result of that income, an 
additional overpayment had occurred.  The veteran responded 
shortly thereafter claiming that he had not worked since 
January 2002.  The veteran also stated that he would provide 
a letter from the St. Gregory the Great Catholic Church 
confirming his assertions that he was not employed by the 
church.  A review of the claims folder indicates a letter 
from the church was not forthcoming.  Nevertheless, the RO 
sent the veteran a letter in March 2005 stating that the 
veteran's overpayment had been reduced to a balance of 
$1,817.00 (US dollars).  However, because the letter 
confirming the veteran's lack of employment was not received, 
the RO readjudicated the veteran's debt and concluded that 
the veteran had created an overpayment in the amount of 
$35,817.00.  

The veteran does not dispute that he received income in 2000 
and 2001.  He does however dispute the assertions made by the 
RO that he received income in 2002, 2003, and 2004.  

The claims folder reveals that the RO confirmed the veteran's 
income through an income verification match done against 
records from the Internal Revenue Service and the Social 
Security Administration.  Apparently, the income verification 
match indicated that the veteran had undeclared income in 
calendar years 2000 and 2001.  A further review of the claims 
folder does not, however, indicate that a second income 
verification match was accomplished for the years 2002, 2003, 
and 2004.  In other words, the RO has neither confirmed nor 
disproved the veteran's assertions that he was not employed.  
As such, there is a question as to whether the amount of the 
overpayment has been properly calculated.  Thus the Board 
finds that this matter must be remanded for further action in 
light of the possibility that the debt may be miscalculated.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's former employer, St. 
Gregory the Great Catholic Church, should 
be contacted and asked to provide 
information concerning the veteran's 
employment in calendar years 2000, 2001, 
2002, 2003, and 2004.  The address of the 
church is 15031 Dexter Avenue, Detroit, 
Michigan 48238-2124.  The church should 
be asked specifically what years the 
veteran received any type of income from 
the church for whatever services he may 
have provided.  The church should be 
further asked to provide the dollar 
amount received for those years.  If the 
veteran was not employed by the church in 
calendar years 2002, 2003, and 2004, the 
church is asked to confirm this fact.  If 
St. Gregory the Great Catholic Church 
does not have the appropriate records at 
its offices, the Finance and 
Administration Office of the Archdiocese 
of Detroit should be contacted and asked 
to provide the same requested 
information.  The address for the 
Archdiocese of Detroit is 1234 Washington 
Boulevard, CH - 5th Floor, Detroit, 
Michigan 48226-1875.  Any information 
obtained, including a negative response, 
should be included in the claims folder 
for review.

2.  Once the above information has been 
received, the RO/AMC should accomplished 
another income verification match with 
the appropriate government agencies in 
order to confirm any income received by 
the veteran for the years 2002, 2003, and 
2004.  After this action has been 
accomplished, the appropriate authority 
at the RO/AMC should adjudicate the issue 
of whether the nonservice-connected 
disability pension overpayment was 
properly created.  This includes 
preparing a detailed audit of the 
veteran's pension account setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
and the amounts of income considered in 
determining pension entitlement.  Such an 
audit should account for all reported 
changes in income and dependency status, 
including any adjustments for income 
exclusions.  A copy of the audit should 
be sent to the veteran and he should be 
given an appropriate time to respond.

3.  Thereafter, the Committee on Waiver 
of Indebtedness should review the updated 
financial information and readjudicate 
the veteran's request for a waiver of 
recovery of overpayments.  

After review by the Committee, if the decisions remain 
adverse to the veteran, he and his representative should be 
issued a supplemental statement of the case and be given an 
opportunity to respond before the claims file and the IVM 
file are returned to the Board for further appellate 
consideration.  An appropriate period of time should be 
allowed for response.  If for some reason the IVM folder is 
unavailable, the RO/AMC should so state that fact and the 
reason therefor for the record.  The RO/AMC's attention is 
directed to VA General Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority of the Board to 
review the folder and for guidelines to be implemented in the 
safeguarding of the IVM folder in its transmittal to the 
Board.  Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




